DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,095,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application broaden the claims of the parent.
With respect to Claim 1, 
Application - 17/386,662
Parent Patent – 11,095,569
1. A method in a virtualized network function (VNF) network comprising:
1. A method in a virtualized network function (VNF) network comprising:
receiving, an instantiated message sent by an operation support system (OSS), the instantiated message requesting a VNF to be instantiated, the instantiated message comprises location information of a hardware resource that a virtual machine running the VNF requests to allocate and an exclusive identity, the exclusive identity identifying that the hardware resource is exclusively occupied by the virtual machine; and
receiving, by a network functions virtualization orchestrator (NFVO) in the VNF network, an instantiated message sent by an operation support system (OSS), the instantiated message requesting a VNF to be instantiated, the instantiated message comprises location information of a hardware resource that a virtual machine running the VNF requests to allocate and an exclusive identity, the exclusive identity identifying that the hardware resource is exclusively occupied by the virtual machine;
sending, a hardware resource allocation request message to a virtualized infrastructure manager (VIM) of the VNF network according to the instantiated message, the hardware resource allocation request message requesting that the VIM allocate the hardware resource to the virtual machine, and the hardware resource allocation request message comprising the location information of the hardware resource and the exclusive identity,
sending, by the NFVO, a hardware resource allocation request message to a virtualized infrastructure manager (VIM) of the VNF network according to the instantiated message, the hardware resource allocation request message requesting that the VIM allocate the hardware resource to the virtual machine, and the hardware resource allocation request message comprising the location information of the hardware resource and the exclusive identity;
wherein based on the hardware allocation request message, the hardware resource is allocated,
receiving, by the VIM, the hardware resource allocation request message;
by the VIM, at a corresponding location to the virtual machine according to the location information of the hardware resource.  
and allocating, by the VIM, the hardware resource at a corresponding location to the virtual machine according to the location information of the hardware resource.


With respect to Claim 1, Although the conflicting claims are not identical, they are not patentably distinct from each other because Applicant’s Claims 1 merely broadens the scope of the new independent claims by eliminating limitations as shown above the from Claim 1 of the parent case and redrafting other limitations to take a slightly different form. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also, note Ex Parte Raine 168 USPQ 376 (bd. App 1969); omission of a reference whose function is not needed would be obvious to one skilled in the art.
With respect to Claim 2, the claim corresponds to Claim 2 of the parent case.
With respect to Claim 3, the claim corresponds to Claim 3 of the parent case.
With respect to Claim 4, the claim corresponds to Claim 4 of the parent case.
With respect to Claim 5, the claim corresponds to Claim 6 of the parent case.
Application - 17/386,662
Parent Patent – 11,095,569
6. A virtualized network function (VNF) system comprising:
7. A virtualized network function (VNF) system comprising:
a virtualization network functions manager (VNFM) comprising a processor, and a non- transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to
a network functions virtualization orchestrator (NFVO) comprising a processor, and a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to
receive an instantiated message sent by an operation support system (OSS), the instantiated message requesting a VNF to be instantiated, the instantiated message comprising location information of a hardware resource that a virtual machine running the VNF requests to allocate and an exclusive identity, the exclusive identity identifying that the hardware resource is exclusively occupied by the virtual machine, and
receive an instantiated message sent by an operation support system (OSS), the instantiated message requesting a VNF to be instantiated, the instantiated message comprising location information of a hardware resource that a virtual machine running the VNF requests to allocate and an exclusive identity, the exclusive identity identifying that the hardware resource is exclusively occupied by the virtual machine, and
send a hardware resource allocation request message to an virtualized infrastructure manager (VIM) according to the instantiated message, the hardware resource allocation request message requesting that the VIM allocate the hardware resource to the virtual machine, and the HW 84341232US20Page 3 of 7hardware resource allocation request message comprising the location information of the hardware resource and the exclusive identity; and
send a hardware resource allocation request message to an virtualized infrastructure manager (VIM) according to the instantiated message, the hardware resource allocation request message requesting that the VIM allocate the hardware resource to the virtual machine, and the hardware resource allocation request message comprising the location information of the hardware resource and the exclusive identity; and
the VIM, the VIM comprising a processor, and a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to
the VIM, the VIM comprising a processor, and a non-transitory computer readable storage medium storing a program for execution by the processor, the program including instructions to
receive the hardware resource allocation request message, and
receive the hardware resource allocation request message, and
allocate the hardware resource at a corresponding location to the virtual machine according to the location information of the hardware resource.  
allocate the hardware resource at a corresponding location to the virtual machine according to the location information of the hardware resource.


With respect to Claim 6, the claim changes “a virtualization network functions manager (VNFM)” to “a network functions virtualization orchestrator (NFVO).” These are both network components for managing and administrating virtualization and performing the steps within the claim would be obvious variants of eachother.
  With respect to Claim 7, the claim corresponds to Claim 8 of the parent case.
With respect to Claim 8, the claim corresponds to Claim 9 of the parent case.
With respect to Claim 9, the claim corresponds to Claim 10 of the parent case.
With respect to Claim 10, the claim corresponds to Claim 12 of the parent case.
With respect to Claims 11-15, the claims are a VNF system that corresponds to the similar system of claims 6-10.
Regarding Claim 16, the claim corresponds to claim 5 of the parent case.
Regarding Claim 17, the claim corresponds to claim 3 of the parent case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA NGUYEN whose telephone number is (571)270-5660. The examiner can normally be reached Monday - Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA NGUYEN/             Primary Examiner, Art Unit 2442